Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 9, and 19.
With respect to claim 1 the prior art fails to disclose “a multi-stage add module, including: a first stage adder, having a first input coupled to the input register, a second input, and an output, configured to add two numbers and output a partial result, a pipeline register, coupled to the output of the first stage adder, configured to store the partial result, and a second stage adder, having an output and an input coupled to the pipeline register, configured to convert the partial result into a complete result and output the complete result; and an output register, coupled to the output of the second stage adder, the second input of the multiplexor and the second input of the first stage adder, configured to store a sequence of partial sums and output a final sum”.
With respect to claim 9 the prior art fails to disclose “a multi-stage add module, including: a first stage adder, having a first input coupled to the input register, a second input, and an output, configured to add two numbers and output a partial result, an pipeline register, coupled to the output of the first stage adder, configured to store the partial result, and a second stage adder, having an output and an input coupled to the pipeline register, configured to convert the partial result into a complete result and output the complete result; and an output register, coupled to the output of the second stage adder, the second input of the multiplexor and the second input of the first stage adder, configured to store a sequence of partial sums and output a final sum. “
With respect to claim 19 the prior art fails to disclose “a multi-stage add module, coupled to the input register and the output register, configured to store a sequence of partial sums and a final sum in a redundant format, and perform back-to-back accumulation into the output register”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al. (US 2012/0233234) discloses a processing unit, system, and method for performing a multiply operation in a multiply-add pipeline. To reduce the pipeline latency, the unrounded result of a multiply-add operation is bypassed to the inputs of the multiply-add pipeline for use in a subsequent operation. If it is determined that rounding is required for the prior operation, then the rounding will occur during the subsequent operation. During the subsequent operation, a Booth encoder not utilized by the multiply operation will output a rounding correction factor as a selection input to a Booth multiplexer not utilized by the multiply operation. When the Booth multiplexer receives the rounding correction factor, the Booth multiplexer will output a rounding correction value to a carry save adder (CSA) tree, and the CSA tree will generate the correct sum from the rounding correction value and the other partial products.

Elmer et al. (US 2021/0157549) discloses systems and methods to perform multiply-accumulate operations of multiple data types in a systolic array to increase clock speeds and/or reduce the size and quantity of systolic arrays required to perform multiply-accumulate operations of multiple data types. Each processing element in the systolic array can have a shared multiplier and one or more adders. The shared multiplier can have a separate and/or a shared circuitry where the shared circuitry is capable of performing at least a part of integer multiplication and at least a part of non-integer multiplication. The one or more adders can be a shared adder or separate adders. The shared adder can have a separate and a shared circuitry wherein the shared circuitry is capable of performing at least a part of integer addition and at least a part of non-integer addition.

Langhammer et al. (US 9,575,725) discloses a specialized processing block on an integrated circuit is provided that performs pipelined floating-point accumulation operations. The specialized processing block may be configured to perform one accumulation operation and produce the result of the accumulation at every other clock cycle. Alternatively, the specialized processing block may be configured to perform two independent accumulation operations and produce the result of each of the accumulation operations alternating at consecutive clock cycles. The specialized processing block may include a dedicated three-input floating-point adder circuit. The specialized processing block may also fuse two independent two-input floating-point adder circuits to be configurable as two independent two-input floating-point adders or one three-input floating-point adder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425